Exhibit 10.48








Amendment to Consulting Agreement
This Amendment to Consulting Agreement (this “Amendment”) is made on January 11,
2019 and is effective as of January 1, 2019 by and between Scientific Games
Corporation, a Nevada corporation, (the “Company”) and Richard Haddrill
(“Consultant”).
WHEREAS, the Company and Consultant entered into a Consulting Agreement dated as
of February 26, 2018 (the “Agreement”);
NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.The parties agree that the Term is extended until December 31, 2019.


2.Consultant agrees that the restrictive covenants set forth in Section 5 of his
Employment Agreement and referenced in Section 4.1 of the Agreement are extended
so that the “Covered Time” as defined in Section 5.1(e) of the Employment
Agreement shall mean the period beginning with the commencement of the Term and
ending six (6) months following the expiration, or earlier termination, of the
Agreement. The Company agrees that in the event the Consultant has a business
opportunity with a casino operator, and the Consultant requests confirmation
from the Company that the business opportunity with such casino operator does
not violate his restrictive covenants, the Company will review the opportunity
in connection with Consultant’s restrictive covenants and, where reasonable and
correct, provide confirmation that such an activity does not violate
Consultant’s restrictive covenants. Consultant acknowledges that such
restrictive covenant review process by the Company is separate from the
Company’s review of the business opportunity in connection with the Conflicts of
Interest section of its Code of Business Conduct, and, so long as Consultant is
a member of the Company’s Board of Directors, its review of the opportunity
under the related person transaction rules and the requirement that Consultant
disclose positons on other public company board of directors under the
Governance guidelines for members of the Company’s Board of Directors.


3.The parties agree that Section 5.2 of the Agreement is amended to add the
following sentence: “The Company may also terminate this Agreement early if
Consultant breaches the Certifications and Covenants set forth in Annex C to
this Agreement.”


4.Effective January 1, 2019, the fees in Annex B of the Agreement are decreased
from $125,000 per month to $41,666.66 per month. Additionally, starting in 2019,
Consultant will be eligible for an annual award of equity made in connection
with the Board Compensation Program for non-employee directors.


5.All capitalized terms used in this Amendment and not defined herein shall have
the meaning given to them in the Agreement. Except as set forth in this
Amendment, all terms and conditions of the Agreement shall remain unchanged and
in full force and effect in accordance with their terms. All references to the
“Agreement” in the Agreement shall refer to the Agreement as amended by this
Amendment.


6.This Amendment may be executed in counterparts, each of which shall for all
purposes be deemed to be an original and all of which shall constitute the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.
[Signatures follow on the next page]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of January 11, 2019.


SCIENTIFIC GAMES CORPORATION




By: /s/ Shawn Williams        
Name:    Shawn Williams
Title: SVP & CHRO
    


/s/ Richard Haddrill        
Richard Haddrill


